Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report ofMEDIFIRST SOLUTIONS, INC., (“Company”) on Form 10-Q for the quarter endingSeptember 30, 2012, as filed with the Securities and Exchange Commission on the date hereof ( “Report”), the undersigned, in the capacities and on the date indicated below, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 8, 2012 By: /s/Bruce Schoengood Bruce Schoengood President and Chief Executive Officer (Principal Executive Officer) By: /s/Bruce Schoengood Bruce Schoengood Chief Financial Officer (Principal Financial Officer)
